  8:19-cr-00300-RFR-SMB Doc # 79 Filed: 09/03/20 Page 1 of 1 - Page ID # 152




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR300
                                            )
      vs.                                   )
                                            )                   ORDER
MICHELLE JENSEN and                         )
ISAIAH NEVINS,                              )
                                            )
                    Defendants.             )

      This matter is before the court on the defendant, Isaiah Nevis Unopposed Motion
to Continue Trial [74]. Counsel needs additional time for Defendant to complete ongoing
treatment that has been extended to the end of November. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [74] is granted, as follows:

      1. The jury trial, for both defendants, now set for September 28, 2020 is
         continued to November 30, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 30, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 3, 2020.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
